Citation Nr: 0930491	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-37 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2. Entitlement to an increased rating for major depressive 
disorder, evaluated as 30 percent disabling between October 
24, 2005 and April 1, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to 
January 2001.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a May 2009 VA Form 21-4138, the Veteran waived his right 
to have this evidence reviewed in the first instance by the 
RO.


FINDINGS OF FACT

1.  The Veteran's bipolar disorder has been etiologically 
related to service.

2.  From October 24, 2005 to April 1, 2007, the Veteran's 
major depressive disorder with anxiety features was 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, and mood, due to such symptoms as 
suicidal ideation, near-continuous depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, neglect of personal 
appearance and hygiene, and difficulty in adapting to 
stressful circumstances.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bipolar disorder 
have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).

2.  From October 24, 2005 to April 1, 2007, the criteria for 
a 70 percent disability rating, but no higher, for major 
depressive disorder with anxiety features were met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that a discussion of this 
matter's unusual procedural history should be explained. 

In a February 2002 rating decision, the Veteran was awarded 
service connection for major depressive disorder with anxiety 
features and was assigned a 10 percent evaluation.  The 
Veteran did not appeal this decision, and it became final. 

In October 2005 the Veteran filed a claim for an increased 
rating, explaining that his diagnosis had been changed from 
major depressive disorder to bipolar disorder.  In a January 
2006 rating decision, the RO increased the Veteran's rating 
for major depressive disorder to 30 percent, effective 
October 24, 2005.

The Veteran filed a timely notice of disagreement with the 
rating assigned by the January 2006 rating decision, and the 
present appeal ensued.  However, during the course of the 
appeal, the RO severed service connection for major 
depressive disorder based on the change in diagnosis.  The 
severance was proposed in an October 2006 rating decision and 
implemented in a January 2007 rating decision. 


The RO found that the original grant of service connection 
was clearly and unmistakably erroneous because the Veteran 
did not have a diagnosis of major depressive disorder with 
anxiety features.  Also in the January 2007 rating decision, 
the RO denied service connection for bipolar disorder on the 
bases that the Veteran's service treatment records were 
negative for this disorder, and that no relationship between 
the condition and military service had been shown.  In July 
2007, the Veteran filed a notice of disagreement with the 
RO's denial of service connection for bipolar disorder, and 
the present appeal ensued.

As such, the issues that have been developed for appeal 
include whether a rating in excess of 30 percent is warranted 
for the Veteran's major depressive disorder with anxiety 
features prior to the severance of service connection, and, 
entitlement to service connection for bipolar disorder.

Service Connection
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the first element for service connection is met.  The 
Veteran has been diagnosed, in a June 2006 VA examination 
report, for example, with bipolar disorder.
	
The Board additionally finds the Veteran competent to 
describe the presence of his in-service symptoms and their 
similarity to the symptoms he currently experiences.  See 
Ascherl v. Brown, 4 Vet. App. 371, 376 (1993) (lay witnesses 
are competent to provide testimony of no psychiatric symptoms 
before service, psychiatric symptoms in service, and symptoms 
after service sufficient to substantiate a claim of service 


connection).  Moreover, this disorder has been etiologically 
linked to service.  In a January 2007 letter from the 
Veteran's treating physician at the VA Medical Center in 
Memphis, David Clark, M.D. stated, "[i]n reviewing [the 
Veteran's] recall of the progression of his illness, it 
appears that his first significant symptoms occurred while he 
was enlisted in active military service. Any stressors that 
he was exposed to in that time would contribute to 
accelerating the onset and severity of his Bipolar Illness."  
While it appears the RO rejected this, and other medical 
opinions due to the fact that the opinion is based on the 
Veteran's reported history, the Board notes that a medical 
opinion formed on the basis of the Veteran's reported medical 
history cannot be rejected without the Board first finding 
that the Veteran's allegations are not credible.  Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board 
cannot determine that a Veteran's statements lack credibility 
merely based on a lack of such documentation in the service 
treatment records).  Here, the Board finds no reason to doubt 
the credibility of the Veteran's statements 

In a December 2006 letter, Dr. Clark further explained, 
"[t]he diagnosis of bipolar can take several years to 
properly diagnose. My understanding of his medical history is 
consistent with bipolar d/o which is capable of causing the 
symptoms [the Veteran] was experiencing at the time. It is 
also possible to have more than one Axis I diagnosis 
coexisting at any given point in time. My review of this 
Veteran's history supports his diagnosis of bipolar d/o tied 
to his military service in addition to any other pre-existing 
diagnosis."
 
In June 2006 a VA examination was conducted.  The examiner 
found, "[i]n my opinion, it is more likely than not, that 
Bipolar I Disorder has been his Axis I disorder all along. I 
am very reticent to retrospectively suggest a change in 
psychiatric diagnoses, but in this case I believe a review of 
the records (including a psychiatric note written at this 
facility indicating that practitioner too thought his 
military episode likely represented a manic state), the 
Veteran's report, his current diagnostic state, and detailed 
review of pp. 320-327 (Major Depressive Episode), 328-332 
(Manic Episode), 335-338 (Hypomanic Episode), 339-345 (Major 


Depressive Disorder), and 350-359 and 390-391 (Bipolar I 
Disorder) of the DSM-IV suggests that he has been and is 
Bipolar."  The examiner went on to state, "[i]n my opinion, 
it is more likely than not, that many of the diagnoses 
offered as 'rule outs' or 'vs' represents behaviors which 
were likely manifestations of his Bipolar Disorder, when he 
was either in a manic or depressed state or in the process of 
cycling between the two."

In December 2005 another VA examination was conducted.  That 
examiner found, "[the Veteran] is a 27-year-old male who 
served in the Army for a year from 2000 to 2001. He 
apparently began to have symptoms of depression while he was 
in the military. He was diagnosed with adjustment disorder 
with depressive features and somatization disorder in 2001 
when he was first hospitalized on inpatient psychiatry at 
this VA. It appears, however, that he was exhibiting some of 
the same symptoms at that time that he is exhibiting now and 
probably was showing early signs of bipolar disorder at that 
time."

There are no medical opinions to the contrary of this in the 
claims file.  For these reasons, the Board finds that service 
connection has been established and the claim is granted.

Increased Rating
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As noted above, an unappealed rating decision of February 
2002 granted service connection for the Veteran's major 
depressive disorder and assigned a 10 percent rating.  While 
the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  As also noted above, in October 2005 
the Veteran filed a claim for an increased rating, and in a 
January 2006 rating decision, the subject of this appeal, the 
evaluation was increased to 30 percent, effective from the 
date of his October 2005 claim.  Accordingly, the issue at 
bar currently is whether the Veteran is entitled to a rating 
in excess of 30 percent for his major depressive disorder 
from October 24, 2005 to April 1, 2007, the date of the 
severance.

Under the General Rating Formula for Mental Disorders, higher 
ratings of 50 and 70 percent are warranted in the following 
circumstances:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]. 

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 30 percent 
evaluation assigned to the Veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this appeal will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Here, the Board finds that from October 24, 2005 to April 1, 
2007, the Veteran's overall disability picture has most 
nearly approximated the criteria for a 70 percent disability 
rating.

The Board notes that during the pertinent appeal period, the 
Veteran was hospitalized multiple times for his psychiatric 
symptoms, including from February 21, 2001 to March 1, 2007, 
January 24, 2006 to February 10, 2006, and October 21, 2005 
to October 28, 2005.  While the provisions of 38 C.F.R. 
§ 4.29 (regarding total ratings for hospitalization) have 
been considered here, the Board notes that none of these 
hospitalizations were for a period in excess of 21 days, as 
is required for the application of §4.29.  

The current evidence indicates occupational and social 
impairment.  The June 2006 VA examiner in this case 
determined that the Veteran is "seriously impaired in terms 
of social and industrial capacity secondary to his Bipolar 
Disorder."  The examiner went on to explain, "[a]s I sat 
and talked with and observed him, I could not imagine an 
industrial setting in which he could currently function with 
even minimal effectiveness. Though he is obviously 
intellectually bright and the history suggests he has 
facility with computers, it seems little wonder to me that he 
had to be asked to leave his last job in information 
processing. This observation regarding impairment in social 
and industrial capacity is fully consistent with that noted 
in the recent letters written by the two psychiatrists who 
have treated him."  In that regard, in March 2006 a staff 
psychiatrist, Melanie G. Perkins, M.D., submitted a letter 
stating, "[the Veteran's] mood has been quite difficult to 
stabilize which has resulted in his inability to maintain 
gainful employment. Additionally, it has impacted on his 
ability to function socially."  In March 2006, Dr. Clark 
submitted a similar letter stating, "I have recommended that 
he not work for at least two years. His condition has had a 
severe impact on his ability to work and function effectively 
in society."  The December 2005 VA examiner found, "[h]e 
appears to be moderately impaired both vocationally and 
socially as a result of his mental disorder."

The Veteran's GAF scores also reflect moderate to severe 
impairment.  In March 2007 he was assigned multiple GAF 
scores, including 52, 45, 58, 57, and 55.  At the beginning 
of the Veteran's February 2007 hospitalization, he was 
assigned a GAF of 25-35, and on discharge it was 40-50.  He 
received a GAF score of 45 twice earlier in February 2007.   
In January 2007 he was assigned a score of 50 on two 
occasions.  He had a score of 45 in October 2006, September 
2006, and June 2006.  The June 2006 VA examiner assigned a 
score of 41-45.  He was assigned a score of 50 in May 2006, 
45 in March 2006 and February 2006, and 50 in January 2006.  
On VA examination in December 2005, he received a score of 
55. As noted above, a GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 

The Veteran's disability is further manifested by such 
symptoms suicidal ideation, near-continuous depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
neglect of personal appearance and hygiene, and difficulty in 
adapting to stressful circumstances.  For example, as for 
suicidal ideation, in January 2007 the Veteran reported 
thinking about suicide quite often.  In September 2006 he 
reported feeling suicidal due to VA's denial of benefits.  In 
March 2006 he stated he has felt suicidal on and off for 
years.  He reported considering suicide "'by train, by cop, 
or by car'" to the December 2005 VA examiner.  Documentation 
of the Veteran's near-continuous depression is replete 
throughout the record and individual instances are too 
voluminous to recite.  The Board notes that the Veteran has 
lived with his mother and is unable to even drive a car but 
on rare occasion.  Impaired impulse control is documented in 
an October 2006 VA treatment note, for example, where the 
Veteran discussed his difficulty in controlling his rage, and 
that it appears "in an instant."  In June 2006 he reported 
losing his temper and threatening a friend, "because the 
friend would not take no for an answer."  In April 2006 he 
discussed "'popping [his 


VA doctor] in the jaw so hard he would have to have it wired 
shut.'"  The Veteran's neglect of hygiene is noted in a 
March 2007 treatment record where he appeared somewhat 
unkempt and had body odor.  The Veteran's difficulty in 
adapting to stressful circumstances and difficulty with 
personal relationships are also replete throughout the 
medical record.

For all of these reasons, the Board finds that a rating of 70 
percent is warranted for the Veteran's major depressive 
disorder from October 24, 2005 to April 1, 2007.
	
The Board considered assigning the Veteran a rating higher 
than 70 percent, but the evidence does not support this.  A 
rating of 100 percent is awarded in the following 
circumstances: 
Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).

Here, there is no evidence of a total occupational and social 
impairment.  While occupational impairment is arguably shown, 
total social impairment has not.  For example, throughout the 
portion of this appeal period the Veteran was noted as being 
in a steady relationship with his fiancée.  He has also been 
noted as having several friends, and a caring relationship 
with a young niece, documented in a January 2007 note for 
example.  The March 2006 report of Dr. Perkins, for example, 
notes that there has been only an "impact" on the Veteran's 
social functioning, while an "inability" to maintain 
gainful employment.  There is also no 


evidence of symptoms such as a gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, a persistent danger of hurting self or 
others. disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  For 
example, cognitive assessments were taken in October, 
September, June, May, and February 2006, and the Veteran was 
noted as oriented, having normal speech and affect, having no 
delusions or hallucinations, having no homicidal ideation, 
and having no deficiencies in overall cognitive functioning.  
While suicidal ideation has been clearly noted on several 
instances, as above, in the majority of the medical record 
the Veteran denied suicidal intent.  As such, this does not 
amount to a persistent danger of the Veteran harming himself.  
The Veteran's memory functions have never been noted as 
abnormal.  Further, the Veteran's GAF scores have overall 
bordered between moderate and serious impairment, with 
extreme scores in each direction.  For all of these reasons, 
the Board finds that between October 24, 2005 and April 1, 
2007, the evidence supports a rating of 70 percent, but no 
higher, for the Veteran's major depressive disorder.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that 


pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
November 2005 and November 2006 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  Additionally, the letter of November 
2006 provided the Veteran with information concerning the 
evaluation and effective date that could be assigned should 
his claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 


VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  In this case, the 
RO provided the Veteran with a letter dated from August 2008 
which fully complies with each of the four notice 
requirements of Vazquez.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 


service treatment records and post service treatment records 
have been obtained.  He has had a personal hearing before the 
Board.  He has been afforded VA examinations.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claims.  Therefore, no further assistance to 
the Veteran with the development of evidence is required.  


ORDER

Service connection for bipolar disorder is granted.

Entitlement to a disability rating of 70 percent, but no 
higher, for the Veteran's major depressive disorder with 
anxiety features is granted from October 24, 2005 to April 1, 
2007, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


